DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims 1, 3, 9, 11, 14-17 are amended and field on 10/18/2021 and claims 18-20 are newly added.
The abstract was amended and field on 10/18/2021. This amendment overcome the specification objection in the action mailed on 5/19/2021.
The claim interpretation in the last action is overcome as in ¶01117 of the current application discloses that a portion of movable member can be sleeve, protrusion. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by over Edwards (US. 20070088268A1).
Re claim 15, Edwards discloses an apparatus (Figs. 1-6), comprising: a syringe enclosure (9100 and 4100) defining an internal volume and having a protrusion (top of 9700, 4100 and the top of the valve 8200, 9300); a prefilled syringe assembly including a container (5100, include 9200, 9300), an elastomeric member (4400) disposed within the container (Fig. 4), and a needle (6300) staked to a distal end portion of the container (9300), the container containing a 
Re claim 16, Edwards discloses wherein: the movable member exerts a delivery force on the elastomeric member (¶0087); and extension of the protrusion into the aperture defined in the wall limits a preload force from being transferred to the movable member when the syringe enclosure and the prefilled syringe assembly are in the storage configuration (Fig. 5).  
Re claim 17, Edwards discloses wherein: the protrusion of the syringe enclosure is configured to extend into the aperture when the syringe enclosure and the prefilled syringe assembly are in the storage configuration (Fig. 5).  
Re claim 18, Edwards discloses wherein the aperture in the wall is defined at a proximal end portion of the housing (Fig. 5).  
Re claim 19, Edwards discloses wherein: the protrusion of the syringe enclosure is a first protrusion (9300); the syringe enclosure includes a second protrusion (4100, 8200); the aperture defined in the wall of the housing is a first aperture (top aperture for the needle); the housing .  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14, 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edwards (US. 20070088268A1) in view of De La Serna et al. (US. 20030233070A1) (“De La Serna”).
Re claim 1, Edwards discloses an apparatus (Figs. 1-6), comprising: a housing (1100) defining a gas chamber (above 2500 and 3200, Fig. 4-6); a medicament container assembly disposed within the housing, the medicament container assembly including a container body (5100 include 9200, 9300) and an elastomeric member (4400) disposed within the container body (Fig. 4), the medicament container assembly including a needle (6300) coupled to a distal end portion of the container body (9300); an energy storage member (2500) configured to produce a pressurized gas within the gas chamber when the energy storage member is actuated (¶0080, ¶0084); and a carrier assembly (910, 4100) coupled to the medicament container assembly (Fig. 6), the carrier assembly configured to move within the housing from a first carrier position (Fig. 5) to a second carrier position (Fig. 6) in response to actuation of the energy storage member (¶0084), the needle disposed within the housing when the carrier assembly is in the first carrier position (Fig. 5), a portion of the needle disposed outside of the housing when the carrier assembly is in the second carrier position (Fig. 6), the carrier assembly including a first seal member (4200 and or the sealing over the gas container 2500, ¶0077), the first seal member in sliding contact with an inner surface of the housing to fluidically isolate the gas chamber (Fig. 4-6, ¶0077), but it fails to specifically disclose a second seal member the second seal member in contact with and surrounding an outer surface of a proximal end portion of the container body. 
However, De La Serna discloses an injector (Fig. 23) has a gas container (66), a medical container (211 with outer body (211) and proximal end with flanges on the top of 210) and carrier (213, 21, with groove and the shoulder that container O-ring 18) and an O-ring seal (18) surrounding an outer surface of a proximal end portion of the container body and it is located between the carrier and flanges (Fig. 23, ¶0038).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the carrier proximal end and the container body of Edwards to include a second seal member and the flange so that the second seal member in contact with and surrounding an outer surface of a proximal end portion of the container body as taught by De La Serna for the purpose minimize gas escaping and/or damping the force as the syringe retain to original position (De La Serna, ¶0038, the end of the carrier with shoulder and a groove, seal are added and the flange of the container body).
Re claim 2, Edwards in view of De La Serna wherein the medicament container assembly is a prefilled syringe, the needle being staked to the distal end portion of the container body (Fig. 4 of Edwards).  
Re claim 3, Edwards in view of De La Serna discloses that the medication  wherein container body contains at least one of influenza A vaccine, influenza B vaccine, influenza A (H1N1) vaccine, hepatitis A vaccine, hepatitis B vaccine, haemophilus influenza Type B (HiB) vaccine, measles vaccine, mumps vaccine, rubella vaccine, polio vaccine, human papilloma virus (HPV) vaccine, tetanus vaccine, diphtheria vaccine, pertussis vaccine, bubonic plague vaccine, yellow fever, vaccine, cholera vaccine, malaria vaccine, smallpox vaccine, pneumococcal vaccine, rotavirus vaccine, varicella vaccine, rabies vaccine, meningococcus vaccine, epinephrine, salicylic acid, naloxone, naltrexone, buprenorphine, diazepam, lorazepam, midazolam, testosterone, vitamin D, vitamin B12, diphenhydramine, hydroxyzine, risperidone, haloperidol, hyaluronidase, sumatriptan, methotrexate, insulin, glucagon, exenatide, C 1 esterase inhibitor, kallikrein inhibitor, bradykinin B2 inhibitor, human growth hormone (HGH), erythropoietin alfa/epoetin alfa, imiglucerase, darbepoetin alfa, denosumab, golimumab, adalimumab, certolizumab, ustekinumab, canakinumab, interferons (interferon-alpha-2a, interferon-alpha-2b, interferon-beta la, interferon- beta-lb, and their pegylated forms) etanercept, pegfilgrastim, enoxaparin, semuloparin, or dalteparin (¶0066-¶0067, such as epinephrine, Edwards)  
Re claim 4, Edwards in view of De La Serna discloses wherein the medicament container assembly includes a needle sheath (Edwards, ¶0082,6300) disposed about the needle, a surface of the needle sheath configured to engage a safety lock such that movement of the safety lock removes the needle sheath from the medicament container assembly ( lock 7100/9600, Fig. 4, Edwards).  
Re claim 5, Edwards in view of De La Serna discloses wherein: the proximal end portion of the container body includes a flange; and the second seal member is an o-ring disposed between a shoulder of the carrier assembly and the flange (¶0038 of  De La Serna, Fig. 23).  
Re claim 6, Edwards in view of De La Serna discloses wherein: the proximal end portion of the container body includes a flange (¶0038 of  De La Serna, Fig. 23); and the carrier assembly includes a carrier housing (9100, Edwards) defining an internal volume (inside 9100, Edwards) and having a shoulder (top surface of 9100, Edwards) defining a groove (Fig. 4 Edwards), the second seal member being disposed within the groove, the proximal end portion of the container body disposed within the internal volume such that the second seal member is between the shoulder and the flange (De La Serna, Fig. 23).  
Re claim 7, Edwards in view of De La Serna discloses wherein the carrier assembly includes a carrier housing (Edwards Fig. 4) defining an internal volume within which the proximal end portion of the container body is disposed (Fig. 4), the carrier housing including a distal end surface, the distal end portion of the container body extending outside of the distal end surface of the carrier housing (De La Serna, Fig. 23).   
Re claim 8, Edwards in view of De La Serna discloses wherein the distal end surface of the carrier housing is configured to contact a portion of the housing to limit distal movement of the carrier assembly when the carrier assembly is in the second carrier position (Edwards in Fig. 6).   
Re claim 9, Edwards discloses wherein the carrier assembly is configured to move within the housing in a distal direction from the first carrier position (Fig. 4) to the second carrier position (Fig. 6), the apparatus further comprising: a retraction spring  (1600, ¶0091) coupled to the carrier assembly (Fig. 10, ¶0088), the retraction spring configured to urge the carrier assembly in a proximal direction from the second carrier position towards the first carrier position (¶0088, Fig. 9), the carrier assembly including a first stop surface ( lower surface of 9400) configured to engage a first portion of the housing to limit movement of the carrier assembly in the proximal direction when the carrier assembly is in the first carrier position (Fig. 7), the carrier assembly including a second stop surface configured to engage a second portion of the housing to limit movement of the carrier assembly in the distal direction when the carrier assembly is in the second carrier position (top surface of 9100 and 4100, Fig. 5).  
Re claim 10, Edwards discloses wherein the carrier assembly is configured to move within the housing in a distal direction from the first carrier position ( Fig. 5) to the second carrier position (Fig. 7), the apparatus further comprising: a retraction spring  (1600) coupled to the carrier assembly, the retraction spring configured to urge the carrier assembly in a proximal direction from the second carrier position (Fig. 7) towards the first carrier position (Fig. 8, ¶0088); and a valve (8000, ¶0074, Fig. 4), configured to allow fluid communication between the gas chamber and an area outside the gas chamber when the valve is actuated, the carrier assembly including an actuator configured to actuate the valve (8300, ¶0096).  
Re claim 11, Edwards discloses an apparatus (Figs. 1-6), comprising: a housing (1100) defining a gas chamber (above 2500 and 3200, Fig. 4-6); a medicament container assembly disposed within the housing, the medicament container assembly including a container body (5100 include 9200, 9300) and an elastomeric member (4400) disposed within the container body (Fig. 4), the medicament container assembly including a needle (6300) coupled to a distal end portion of the container body (9300); an energy storage member (2500) configured to produce a pressurized gas within the gas chamber when the energy storage member is actuated (¶0080, ¶0084); and a carrier assembly (910, 4100) coupled to the medicament container assembly, the carrier assembly configured to move within the housing from a first carrier position (Fig. 4) to a second carrier position (Fig. 6) in response to a force exerted on a proximal carrier surface by the pressurized gas (¶0084), the needle disposed within the housing when the carrier assembly is in the first carrier position (Fig. 4), a portion of the needle disposed outside of the housing when the carrier assembly is in the second carrier position (Fig. 6), the carrier assembly including a first seal member (4200) the first seal member surrounding an outer surface of the carrier assembly to fluidically isolate the gas chamber (Fig. 4, ¶0077), but it fails to disclose a second seal member, the second seal member disposed between an inner surface of the carrier assembly and an outer surface of the container body. 
However, De La Serna discloses an injector (Fig. 23) has a gas container (66), a medical container (211 with outer body (211) and proximal end with flanges on the top of 210) and carrier (213, 21, with groove and the shoulder that container O-ring 18) and an O-ring seal (18) surrounding an outer surface of a proximal end portion of the container body and it is located between the carrier and flanges (Fig. 23, ¶0038).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the carrier proximal end and the container body of Edwards to include a second seal member and the flange so that the second seal member in contact with and surrounding an outer surface of a proximal end portion of the container body as taught by De La Serna for the purpose minimize gas escaping and/or damping the force as the syringe retain to original position (De La Serna, ¶0038, the end of the carrier with shoulder and a groove, seal are added and the flange of the container body).
 Re claim 12, Edwards discloses wherein the first seal member is in sliding contact with an inner surface of the housing (Fig. 4-6), a shape of the outer surface of the carrier assembly being non- circular (Fig. 1).  
Re claim 13, Edwards in view of De La Serna discloses wherein: the medicament container assembly is a prefilled syringe (Fig. 4, Edwards), a proximal end portion the container body of the prefilled syringe including a flange; and the inner surface of the carrier assembly defines a groove, the second seal member disposed within the groove such that the second seal member is between the inner surface of the carrier assembly and the flange (¶0038 of  De La Serna, Fig. 23).  
Re claim 14, Edwards in view of De La Serna discloses wherein: the medicament container assembly is a prefilled syringe (Fig. 4, Edwards), a proximal end portion the container body of the prefilled syringe including a flange (De La Serna, Fig. 23); and the carrier assembly defines an internal volume, the inner surface of the carrier assembly includes a shoulder ( upper surface of 9100) defining a groove (De La Serna, Fig. 23), the second seal member being disposed within the groove, the proximal end portion of the container body disposed within the internal volume such that the second seal member is between the shoulder and the flange (¶0038 of  De La Serna, Fig. 23).    
Re claim 20, Edwards discloses wherein: the carrier assembly includes a first side portion (4100, 8200) and a second side portion (9400, 9100); and the medicament container assembly is between the first side portion and the second side portion of the carrier assembly (Fig. 6).
Response to Arguments
Applicant’s arguments, see remark, filed 10/18/2021, with respect to the rejection(s) of claim(s) 1,11, 15  under 102 (Edwards (US. 7648483)) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made Edwards (US. 20070088268A1) in view of De La Serna et al. (US. 20030233070A1) for claim 1 and 11 and De La Serna et al. (US. 20030233070A1)  and Edwards (US. 20070088268A1) for claim 15.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783